      Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                                 Petitioner,
v.                                                      Case No. 19-mc-0209-DDC

KELLY V. KAECKELL,

                                 Respondent.


                           REPORT AND RECOMMENDATION

        On May 7, 2019, the United States filed a petition to enforce its Internal Revenue

Service (“IRS”) summons (ECF No. 1) to the pro se respondent, Kelly Kaeckell.

Respondent has objected to the summons, arguing it was improperly served and his due

process has been denied. After a show cause hearing on July 3, 2019, the court directed

the parties to file supplemental briefing, which the parties submitted on July 8, 2019. For

the reasons below, the court recommends that an order be issued enforcing the IRS

summons and directing respondent to appear on a date certain to provide testimony and

produce the requested documents and records.

Background

        According to the petition, IRS Revenue Officer Cathy Gabel is conducting an

investigation for the purpose of collecting the assessed, unpaid federal tax liabilities of

respondent Kelly Kaeckell for the years 2003, 2004, 2005, 2006, 2007, 2009, 2010, and




                                               1
O:\ORDERS\19-0209-DDC-R&R.DOCX
          Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 2 of 7




2011.1 On September 25, 2018, Revenue Officer Gabel served respondent with an attested

copy of an IRS administrative summons, which directed him to appear on October 17,

2018, to give testimony and produce for examination certain books, papers, records, or

other data.2 Respondent appeared but refused to comply with the summons.3 The United

States filed the petition to enforce the summons on May 7, 2019.4 On May 9, 2019, the

court entered an order directing respondent to show cause why he should not be compelled

to obey the Internal Revenue Service summons served upon him.5

          Respondent filed a response on June 10, 2019.6 He opposed the summons, arguing

first that the United States failed to properly serve a notice of intent to levy and therefore

denied his right to due process. Second, respondent argued that, pursuant to the Paperwork

Reduction Act (“PRA”), 44 U.S.C. § 3512, there can be no penalty imposed if the notice

of intent to levy did not display a valid control number assigned by the Office of

Management and Budget (“OMB control number”).7 The United States filed its reply on

June 21, 2019, arguing that a final notice of intent to levy was, in fact, properly issued and




1
    ECF No. 1.
2
    Id.
3
    Id.
4
    Id.
5
    ECF No. 3.
6
    ECF No. 5.
7
    Id.
                                              2
O:\ORDERS\19-0209-DDC-R&R.DOCX
        Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 3 of 7




that the PRA does not provide respondent with protection from failure-to-pay penalties and

interest.8 Respondent filed another response, titled “Objection to Summary Judgment” on

June 28, 2019, wherein he denied ever receiving a notice of intent to levy and again

reiterated his argument that the government failed to comply with the required procedures.9

The United States filed a response to the objection on July 2, 2019, opposing respondent’s

arguments and citing case law to show that the PRA does not apply to summonses and

collection notices.10

         The show cause hearing was held on July 3, 2019.11           The government was

represented by Assistant United States Attorney Christopher Allman.              Respondent

appeared pro se. Respondent reiterated his primary argument that the absence of an OMB

number on the IRS summons constitutes a defense to the enforcement of the summons,

though he did not contest that he has not filed federal tax returns for the years in question.

The government restated its position that the absence of an OMB number is not a defense

to the enforcement of the summons. After the hearing, the court left the record open to

allow the parties to file any supplemental factual declarations or legal briefs on the issues

raised during the hearing. Both respondent and the United States filed responses on July




8
    ECF No. 6.
9
    ECF No. 7.
10
     ECF No. 8.
11
     See ECF No. 9.
                                              3
O:\ORDERS\19-0209-DDC-R&R.DOCX
           Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 4 of 7




8, 2019, in effect restating their respective positions.12

Analysis

           To enforce a summons, the government must show (1) that the summons was issued

for a legitimate purpose; (2) the summons seeks relevant information; (3) which is already

not already within the IRS’s possession; and (4) it has followed all administrative steps

which the Internal Revenue Code requires.13 The government’s petition and Revenue

Officer Gabel’s declaration establish a prima facie showing of these elements.14 The

records, documents, and other data sought may be relevant to collect the federal tax income

liabilities of respondent for the tax years 2003, 2004, 2005, 2006, 2007, 2009, 2010, and

2011, and are not already in the possession of the IRS.15 In its petition, the government

made a prima facie showing that it followed the procedural steps outlined in 26 U.S.C. §

7603.16 The declaration also shows there is no Justice Department referral in effect, within




12
     ECF Nos. 12 and 13.
13
  United States v. Powell, 379 U.S. 48, 57-58 (1964); see United States v. Balanced Fin.
Mgmt., Inc., 769 F.2d 1440, 1444 (10th Cir. 1985) (government’s burden to enforce
summons is “slight one”).
14
  The requisite showing is generally made by the submission of the declaration of the agent
who issued the summons and who is seeking enforcement. See U.S. v. Wankel, 475
Fed.Appx. 273, at *1 (10th Cir. 2012) (citing U.S. v. Powell, 379 U.S. 48 (1964)).
15
     ECF No. 1.
16
     Id.
                                               4
O:\ORDERS\19-0209-DDC-R&R.DOCX
           Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 5 of 7




the meaning of 26 U.S.C. § 7602(d)(2), which would prevent the enforcement of the

summons.17

           The burden then shifts to the taxpayer to demonstrate that enforcement of the

summons would be an abuse of the court’s process. “Such an abuse would take place if

the summons had been issued for an improper purpose, such as to harass the taxpayer or to

put pressure on him to settle a collateral dispute, or for any other purpose reflecting on the

good faith of the particular investigation.”18     Respondent has raised two arguments

challenging the good faith of the investigation. He first argues that the government never

served a notice of intent to levy. Yet Revenue Officer Gabel’s supplemental declaration

indicates that collection due process (CDP) notices were issued by certified mail at

respondent’s last known address in 2010, 2013, 2014, and 2015.19 Reminder notices were

also sent to respondent in 2010, 2013, 2014, 2015, 2017, and 2018 (including the notice

hand-delivered by Revenue Officer Gabel).20 The court is satisfied by the record that the

government adequately served notices of intent to levy to respondent.

           Respondent’s second argument is that the government has not followed the proper

procedure in serving the summons because of the absence of an OMB number. Courts in

this circuit have squarely rejected this argument. In United States v. Ford, the taxpayer




17
     United States v. LaSalle National Bank, 437 U.S. 298, 318 (1978).
18
     Powell, 379 U.S. at 58.
19
     ECF No. 13-2.
20
     Id.
                                              5
O:\ORDERS\19-0209-DDC-R&R.DOCX
           Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 6 of 7




argued that the IRS summons was invalid because it did not have an OMB number on it.21

The court noted that “[t]his argument has long been rejected by the courts,” and that 44

U.S.C. § 3512, which respondent relies on here, “specifically does not apply to the

collection of information during the conduct of an administrative action or investigation

involving an agency against specific individual or entities.”22 The Tenth Circuit affirmed

the decision and categorized the taxpayer’s claims as “nothing more than oft-repeated tax

protestor arguments that have long been rejected by the federal courts as ‘patently

frivolous.’”23 Respondent has not offered any legal support for his argument that that PRA

applies here, only his conviction that “the PRA laws were voted in by Congress to keep the

IRS in check.”24 The case law is clear that challenges to tax collection alleging violations

of the PRA have been rejected as “completely lacking in legal merit.”25 As the Tenth

Circuit has held, due process does not require the court to accept positions, “far removed




21
   United States v. Ford, No. 07-16 JH, 2007 WL 3256212, at *2 (D.N.M. June 7, 2007),
aff'd, 514 F.3d 1047 (10th Cir. 2008).
22
     Id.
23
   United States v. Ford, 514 F.3d 1047, 1053 (10th Cir. 2008). See also Wankel, 475
Fed.Appx. 273, at *1 (rejecting the “same type of ‘tax-protestor’ arguments, challenging
the jurisdiction of the IRS and the underlying statutes which authorize tax collection”).
24
     ECF No. 12.
25
  United States v. Folkers, No. CR.A. 04-20124-KHV, 2007 WL 677703, at *3 (D. Kan.
Feb. 28, 2007) (citing Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990)).
                                            6
O:\ORDERS\19-0209-DDC-R&R.DOCX
         Case 2:19-mc-00209-DDC-JPO Document 19 Filed 07/17/19 Page 7 of 7




from the mainstream of jurisprudence,” which have been repeatedly rejected by other

courts.26

         The court therefore finds that respondent has not met his burden of showing that

enforcement of the summons would be an abuse of process or that the summons was issued

in bad faith or for purposes of harassment. In light of the foregoing, the undersigned

recommends that an order be issued enforcing the IRS summons and directing respondent

to appear on a date certain to provide testimony and produce the requested documents and

records.

         Any party may file objections to this report and recommendation with the district

judge within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72. If no objections are timely filed, no appellate review will be allowed by any

court.

         Dated July 17, 2019, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




26
     Wankel, 475 Fed.Appx. 273, at *1 (rejecting the taxpayer’s due process arguments).
                                              7
O:\ORDERS\19-0209-DDC-R&R.DOCX
